Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
 
Allowable Subject Matter
Claims 1 and 4-20 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the features of the independent claims of forming a thin film on a trench structure of a substrate, as in claims 1 and 19, or a pattern structure having an upper surface and a lower surface and a side surface connecting the upper surface and the lower surface, as in claim 18, supplying RF power through a component disposed below the substrate while forming the thin film, where in claim 18 the forming of the potential will provide movement of the positively charged nitride active species toward the side surface of the substrate during film formation, and .
The closest prior art is Ditizio, US 2010/0285237 A1, Chiang, US 2002/0076507 A1, and Papasouliotis, US 7,482,247 B1.
Ditizio provides a nanolayer deposition process on a substrate by applying RF power to a substrate through a substrate support electrode for producing a plasma ambient, moving plasma species to the substrate using the RF power, and forming a thin film using the plasma (abstract, 0015, 0020, 0025, 0047, 0052, 0056, and Fig. 1). 
Chiang teaches a thin film deposition process where RF power is supplied to an electrode in the substrate holder and generates a negative potential on the substrate such that it attracts positively charged ions to the substrate for forming the film (0001, 0066, 0079, 0083-0084, 0152, and Fig. 1). Therefore, Chiang provides the suggestion of applying a negative potential to the substrate holder for attracting positive species in the plasma for forming the film.
Ditizio further teaches that the bias comprises alternating between high power and low power values (0074). They teach that high frequency biasing can provide ions at lower energy levels, reducing potential sputtering of the substrate due to ion bombardment, where the plasma treatment process includes time dependent process conditions such as pressure, gas ratio, flow, bias properties such as bias frequency, bias duty cycle, bias power level, etc. (0058 and 0083). They teach that increasing the frequency of the bias power source reduces the ion energy at the wafer surface as a higher percentage of the power is utilized in ion generation such that increases in bias frequency generally allow for higher power levels to be applied to the substrate with the 
Burgess indicates that at high frequencies, the mobility of ions present in plasma is low, preventing bombardment, and at low frequencies the ions are able to sputter or bombard, indicating that the mobility is higher (abstract and 0052). Therefore, Ditizio and Burgess suggest reducing the mobility of the positively charged species since Ditizio suggests increasing the frequency to prevent sputtering/bombardment of the substrate.
Papasouliotis provides the suggestion of performing isotropic etching on the substrate for trench filling (Col. 1, lines 16-54, Col. 2, lines 27-43, Col. 6, lines 10-12, Fig. 1A-D, and Fig. 2). Therefore, Papasouliotis suggests performing isotropic etching for a process that does not result in a constant film thickness in the trench. 
Further, Ditizio teaches that the NLD process can provide high levels of conformality on features having high aspect ratios (0037 and 0116), however, they do not indicate that depositing a film by NLD while reducing the mobility of positively charged active species will result in a conformal film or film with constant thickness on a trench structure or that isotropic etching after depositing such a film will result in a film having constant thickness on a trench structure. Therefore, the claims are considered to be allowable over the prior art.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718